Citation Nr: 0016294	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-27 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for postoperative 
right thumb impairment, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

The claims file contains a report of a rating action dated in 
September 1992 wherein entitlement to service connection for 
tinnitus was denied.

On July 12, 1996 the veteran submitted claims of entitlement 
to service connection for tinnitus and hearing loss, and 
increased evaluations for PTSD, hemorrhoids, and 
postoperative residuals of a right thumb injury with x-ray 
evidence of degenerative changes.

The current appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO granted an increased 
(compensable) evaluation of 10 percent for hemorrhoids, 
effective July 12, 1996; continued the 30 percent evaluation 
for PTSD; continued the 10 percent evaluation for 
postoperative right thumb impairment; denied reopening the 
claim of entitlement to service connection for hearing loss; 
and denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).  The RO did not address the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

In July 1997 the veteran submitted a notice of disagreement 
as to the issues of the assignment of the 10 percent 
evaluation for hemorrhoids, denial of an evaluation in excess 
of 30 percent for PTSD; denial of an evaluation in excess of 
10 percent for postoperative right thumb impairment; and 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.  

In July 1997 the representative reiterated the veteran's 
disagreement with continuation of the 30 percent evaluation 
for PTSD, and his claim of service connection for tinnitus 
previously denied.  The denial of entitlement to a TDIU was 
not addressed.

In August 1997 the RO issued a statement of the case 
addressing only the issues of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for hearing loss, increased evaluation 
for PTSD, and increased evaluation for the right thumb 
disability.  The denial of entitlement to an increased 
evaluation for hemorrhoids was not addressed.  This matter is 
further addressed below.

In his September 1997 substantive appeal the veteran 
addressed only the issues of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for hearing loss, and increased evaluations for 
PTSD and his right thumb disability.  

In May 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.  The issues addressed were 
increased evaluations for PTSD and the right thumb 
disability, whether new and material evidence had been 
submitted to reopen claims of entitlement to service 
connection for hearing loss and tinnitus, and service 
connection for headaches.

In July 1998 the Hearing Officer, in pertinent part, granted 
an increased evaluation of 20 percent evaluation for 
postoperative right thumb impairment; granted entitlement to 
service connection for hearing loss as secondary to the 
service-connected perforated tympanic membranes, and assigned 
a noncompensable evaluation, effective July 12, 1996; granted 
entitlement to service connection for tinnitus as secondary 
to the service-connected perforated tympanic membranes, and 
assigned a 10 percent disability evaluation, effective July 
12, 1996; and continued the 30 percent evaluation for PTSD.  

In the decision, the Hearing Officer stated the grant of a 
20 percent evaluation for postoperative right thumb 
impairment was a total grant of benefits.

The Board of Veterans' Appeals (the Board) notes that the 
veteran has not filed a notice of disagreement following the 
grant of service connection for hearing loss and tinnitus, 
and thus these claims are no longer on appeal.  See Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).

Additionally, the Board notes in the July 1997 rating 
decision on appeal, the RO did not adjudicate the veteran's 
petition to reopen the claim of entitlement to service 
connection for tinnitus.  However, the veteran has not been 
prejudiced by such failure, as the Hearing Officer reopened 
the claim and granted entitlement to service connection for 
tinnitus, effective July 12, 1996, which is the date of his 
petition to reopen.

In November 1998, the veteran again filed a claim for a TDIU, 
more than one year following the July 1997 rating decision 
wherein the RO had previously denied this claim.  Thus, the 
July 1997 rating decision became final as to that issue.  See 
38 C.F.R. § 7105(c) (West 1991); 38 C.F.R. § 20.200 (1999).

In September 1999, the RO, in pertinent part, affirmed the 
previously granted 10 percent evaluation of 10 percent for 
hemorrhoids, the previous denial of entitlement to a TDIU, 
and the 30 percent evaluation for PTSD.  However, the veteran 
never filed a notice of disagreement with the denial of a 
TDIU, and such issue is not part of the current appeal.  This 
matter is further addressed below.

During the interim the veteran changed his residence and the 
M&ROC in Cheyenne, Wyoming, has assumed jurisdiction of his 
claim.  

In view of the foregoing discussion, the Board has construed 
the issues for appellate review as limited to those reported 
on the title page.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes the M&ROC has certified for appeal only the 
issues of entitlement to an evaluation in excess of 
30 percent for PTSD and entitlement to a TDIU.  As the Board 
noted earlier, the Board has construed the issues of 
entitlement to increased evaluations for the right thumb 
injury and PTSD as the only issues properly on appeal.

When the RO issued the July 1997 rating decision, which 
denied entitlement to a TDIU, the veteran did not file a 
notice of disagreement as to that issue within one year.  

As to the September 1999 rating decision, wherein, in 
pertinent part, the M&ROC denied entitlement to a TDIU, the 
veteran had not filed a notice of disagreement as to that 
issue.  Therefore, the M&ROC's inclusion of such issue in the 
September 1999 supplemental statement of the case was 
improper.

However, in a VA Form 646, Statement of Accredited 
Representation in Appealed Case, received in May 2000, the 
veteran's representative included the issue of entitlement to 
a TDIU as being an issue on appeal.  This would constitute a 
timely filed notice of disagreement.  See 38 C.F.R. 
§ 20.302(a) (1999).  

Thus, the M&ROC should issue a statement of the case as to 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (the Court determined that in a case in which a 
claimant expressed disagreement in writing with an RO 
decision and the RO failed to issue a statement of case, that 
the Board should remand the issue to the RO for the issuance 
of a statement of the case).  

A similar situation exists with respect to the veteran's July 
1997 notice of disagreement with the RO's grant of 
entitlement to an increased (compensable) evaluation of 10 
percent for hemorrhoids.  The statement of the case 
subsequently issued did not include this issue, thereby 
warranting a statement of the case as to this issue as well.  

Additionally, although the Hearing Officer stated in the July 
1998 decision that the grant of a 20 percent evaluation for 
postoperative right thumb impairment was a full grant of 
benefits, the Board disagrees with such determination.  That 
claim remains on appeal.

Finally, in a VA Form 21-4138, Statement in Support of Claim, 
the veteran requested that a hearing be scheduled before 
Hearing Officer at the M&ROC.

Accordingly, the case is hereby REMANDED to the M&ROC for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO (M&ROC).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The M&ROC should furnish the veteran 
a statement of the case as to the issues 
of entitlement to an evaluation in excess 
of 10 percent for hemorrhoids, and a 
TDIU.  The M&ROC should advise the 
appellant of the need to timely file a 
substantive appeal if he desires 
appellate review of these issues.

3.  The M&ROC should schedule the veteran 
for a hearing at the Cheyenne, Wyoming, 
M&ROC before a Hearing Officer.

4.  Thereafter, the M&ROC should 
readjudicate the issues on appeal after 
it has complied with the duty to assist 
under 38 U.S.C.A. § 5107(a) (West 1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


